979-864-1316
 111 E. Locust, Suite. 500                                                       979-388-1316
   Angleton, TX 77515                                                            281-756-1316


www.brazoria-county.com

                                                                                 FILED IN
                                        RHONDA BARCHAK                    14th COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                           DISTRICT CLERK
                                             BRAZORIA COUNTY              10/9/2015 3:47:54 PM
                                                                          CHRISTOPHER A. PRINE
                                                                                   Clerk


                                      NOTICE OF ASSIGNMENT ON APPEAL

     10/9/2015

     TO:     FOURTEENTH COURT OF APPEALS

     RE:     Cause No. 77109-CV, in the 149th District Court

             Style; ARNOLD & ITKIN LLP VS. EJH ENTERPRISES, INC., ET AL

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:        9/10/15
     NOTICE OF APPEAL:            10/8/15
     MOTION FOR NEW TRIAL:        3/3/15 (GRANTED 4/14/15)
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQUEST FOR REPORTERS RECORD FILED: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             TERRI HOLDER
     COURT REPORTER:              ROBIN RIOS

                              ***************************************

     APPELLANT:                    DAVID EBENAL

     ATTORNEY(S) FOR APPELLANT: MICHAEL M. PHILLIPS
     TEL.:  979-849-4382
     FAX :  979-849-1409
     EMAIL ADDRESS: michael@mphillipslaw.com
     TEXAS BAR NO.:    15939000
                                                                     Fi ed for Record
                                                                     10/812015 2:44:14 PM
                                                                    Rhonda Barchak, Oistrtct Cler1<
                                                                    Brazoria County. Texas
                                                                    77109-CV
                                                                    Kelley Hanson, Deputy

                             CAUSE NO. 77109-CV

ARNOLD & ITKIN LLP                       §      IN THE DISTRICT COURT OF
                                         §
vs.                                      §
                                         §       BRAZORIA COUNTY, TEXAS
EJH ENTERPRISES, INC.,                   §
MICHAEL IDNDS, EDEN IDNDS,               §
AND DAVID EBENAL                         §            149TH JUDICIAL DISTRICT

                       DEFENDANT DAVID EBENAL'S
                           NOTICE OF APPEAL

      Defendant David Ebenal desires to appeal and does hereby give Notice of

Appeal to either the First or Fourteenth Comt of Appeals from the Ntmc Pro Ttmc

Order signed by this Court on September I 0, 20 I5.

                                      Respectfully submitted,

                                      THE MICHAEL M. PHil I IPS LAW FIRl\·1 P.C.



                                      MICHAEL M. PHILLIPS
                                      State Bar No. I5939000
                                      P. 0. Box I030
                                      Angleton, Texas 775I6-I030
                                      [Tel.] (979) 849-4382
                                      [Fax] (979) 849-I409
                                      michael@mphillipslaw.com

                                      ATTORNEY FOR DAVID EBENAL




                                         I
                         CERTIFICATE OF SERVICE

       I certify a true and coiTect copy of the foregoing instrument has been served
on opposing counsel and pro se patties of record by mail, fax, e-mail and/or
electronic se1vice, addressed as follows:

      Kurt B. Amold
      Arnold & Itkin LLP
      6009 Memorial Drive
      Houston, Texas 77007
      [Fax] (713) 222-3850
      kamold@amolditkin.com
      e-se1vice@runolditkin.com

      Eden Hinds (ProSe)
      3010 Longhorn Circle
      Manvel, Texas 77578
      [Tel.] (205) 901 -3981
      edenhinds@gmail. com
      mfhinds@gmail.com

      Michael Hinds (Pro Se)
      3010 Longhom Circle
      Manvel, Texas 77578
      [Tel.] (205) 936-3839
      mfhinds@gmail. com

Dated: October 8, 2015


                                      MICHAEL M. PHILLIPS




                                         2